  Case 19-34574-KRH             Doc 457      Filed 05/14/20 Entered 05/14/20 23:37:55                      Desc Main
                                            Document     Page 1 of 19




                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                 Case No.
                                      1
              LeClairRyan PLLC,                                            19-34574-KRH

              Debtor                                                       Chapter
                                                                           7


                    TRUSTEE’S MOTION FOR AN ORDER ESTABLISHING
                 PROCEDURES REGARDING THE PROSECUTION OF ACTIONS
                  INVOLVING FORMER ATTORNEYS AND CERTAIN OTHERS
                       AND MEMORANDUM IN SUPPORT THEREOF

             Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the Chapter

    7 trustee (in such capacity, the “Trustee”) of the bankruptcy estate (the “Estate”) of LeClairRyan

    PLLC (“LeClairRyan” and/or the “Debtor”), in the above-referenced Chapter 7 case (the

    “Bankruptcy Case” and/or the “Case”) hereby by and through her undersigned counsel, pursuant

    to §§ 102(1), 105, and 704 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the

    “Bankruptcy Code”), Rules 7016 and 9019 of the Federal Rules of Bankruptcy Procedure (the

    “Bankruptcy Rules,” and each individually a “Bankruptcy Rule”), and Rules 7016-1 and 9019-

    1 of the Local Rules of Bankruptcy Procedure (the “Local Rules,” and each individually a “Local

    Rule”), hereby moves (the “Motion”) for entry of an order authorizing and approving procedures



    1
      The principal address of the Debtor as of the Petition Date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 457    Filed 05/14/20 Entered 05/14/20 23:37:55                Desc Main
                                    Document     Page 2 of 19




 by which the Trustee, on behalf of the Estate, may prosecute and settle, or otherwise resolve,

 disputes related to causes of actions involving various matters including but not limited to fiduciary

 duties, preference payments, fraudulent transfers, other types of actions and/or avoidable transfers

 provided for in Chapter V of the Bankruptcy Code and/or under other applicable law. By this

 Motion, the Trustee seeks procedures that will: 1) serve judicial economy; 2) allow the Trustee, to

 the greatest extent allowed by law, consider any and all defenses, as well as mitigating

 circumstances, brought to her attention in connection with her prosecution of the FAO Actions (as

 defined below); 3) speed the time within which the matters will be resolved; and 4) reduce

 unnecessary litigation costs for the parties. In support of the Motion, the Trustee respectfully states

 as follows:

                                          JURISDICTION

        1.      The United States Bankruptcy Court for the Eastern District of Virginia (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing

 Order of Reference from the United States District Court for the Eastern District of Virginia, dated

 August 15, 1984.

        2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                             Background

        4.      On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

 Chapter 11 of the Bankruptcy Code. Pursuant to §§ 1007 and 1108 of the Bankruptcy Code, the

 Debtor operated as a debtor-in-possession.

        5.      On September 12, 2019, the United States Trustee filed its Motion to Convert Case

 to Chapter 7 (the “Motion to Convert”) and notice thereof. ECF No. 61. At a hearing on

                                                   2
Case 19-34574-KRH               Doc 457      Filed 05/14/20 Entered 05/14/20 23:37:55        Desc Main
                                            Document     Page 3 of 19




 September 26, 2019, the Court denied the Motion to Convert. However, per agreement between

 the Debtor, the United States Trustee, and ABL Alliance, LLLP (the “Lender”), the Debtor’s

 bankruptcy case was converted to a case under Chapter 7 of the Bankruptcy Code on October 4,

 2019 (the “Conversion Date”).

            6.       Upon conversion, Lynn L. Tavenner was appointed interim trustee, and no trustee

 having been elected at the meeting of creditors, she continues to serve as Trustee.

            7.       On January 30, 2020, the Trustee, through counsel, sought to employ the law firm

 of Foley & Lardner LLP (“Foley”) as her special counsel, and filed her Application to Employ

 Foley & Lardner LLP as Special Counsel (the “Foley Employment Application”), ECF No. 330.

 The Foley Employment Application was approved by this Court in the Order Authorizing the

 Retention and Employment of Foley & Lardner LLP as Special Counsel (the “Foley Employment

 Order”). ECF No. 342.

            8.       After the Trustee, with the assistance of Foley and her other professionals, began

 review of (i) the Debtor’s books, records, and other financial information; (ii) the Debtor’s

 Statement of Financial Affairs, ECF No. 211; and (iii) certain transfers made by LeClairRyan

 between the Petition Date and the Conversion Date, she sought entry of an order approving

 procedures for matters against Persons2 other than (a) former attorneys of LeClairRyan and/or

 entities to which any transitioned, (b) Persons receiving transfers for the benefit of former attorneys

 of LeClairRyan and/or entities to which any transitioned, (c) ULX Partners, LLC, (d) Persons

 receiving transfers for the benefit of ULX Partners, LLC, (e) UnitedLex Corporation, (f) Persons

 receiving transfers for the benefit of UnitedLex Corporation, and/or (g) insurance companies



 2
     As that term is defined in 11 U.S.C. § 101(4)

                                                       3
Case 19-34574-KRH            Doc 457     Filed 05/14/20 Entered 05/14/20 23:37:55                     Desc Main
                                        Document     Page 4 of 19




 providing fiduciary or similar coverage to LeClairRyan and/or any of its former attorneys. See

 Motion for an Order Establishing Procedures Regarding the Prosecution of Avoidance Actions

 Involving Persons Other Than Former Attorneys and Certain Others and Memorandum in Support

 Thereof, ECF No. 343. And this Court entered an order, Order Approving Procedures and

 Permitting Trustee to Prosecute and Compromise NFA Avoidance Actions ECF No. 385,

 approving certain procedures (the “NFA Adversary Proceeding Procedures”). Thereafter, the

 Trustee sought the return of certain payments and is preparing to commence numerous avoidance

 actions to recover preference transfers, post-petition transfers, and other (or the same) transfers

 avoidable under other theories under the Bankruptcy Code and other applicable law (collectively

 the “NFA Avoidance Actions” and individually, each an “NFA Avoidance Action”).

         9.       In addition to the NFA Avoidance Actions customarily brought in bankruptcy

 cases, the Trustee is also investigating potential avoidance actions and other causes of action that

 are unique, in certain instances, to insolvent law firms, and she is investigating causes of action

 related to the operations of LeClairRyan before the Petition Date. Thus, the procedures proposed

 herein are for matters involving (a) former attorneys of LeClairRyan and/or entities to which any

 transitioned, (b) Persons receiving transfers for the benefit of former attorneys of LeClairRyan

 and/or entities to which any transitioned, (c) ULX Partners, (d) Persons receiving transfers for the

 benefit of ULX Partners, (e) UnitedLex Corporation, (f) Persons receiving transfers for the benefit

 of UnitedLex Corporation, and/or (g) Persons, including insurance companies providing fiduciary

 or similar services to LeClairRyan and/or any of its former attorneys.3 Accordingly, actions

 involved in this Motion shall be referred to as “FAO Actions.”


 3
  Notwithstanding the foregoing, nothing herein prevents the Trustee from seeking approval from the Court to carve
 out additional individuals and/or entities from this paragraph that otherwise would be included herein.

                                                        4
Case 19-34574-KRH         Doc 457    Filed 05/14/20 Entered 05/14/20 23:37:55               Desc Main
                                    Document     Page 5 of 19




        10.     The Trustee is eager and willing to resolve as many of the FAO Actions as possible

 without proceeding to full or extensive litigation. Although the Trustee expects that some of the

 FAO Actions can be resolved and settled without the need for extensive litigation, it is impossible

 to predict how many of the lawsuits will ultimately be settled without trial. Accordingly, the

 Trustee seeks the implementation of the proposed procedures set forth below to hopefully ease the

 burden on the Court and the parties and to facilitate and maximize the potential for a fair resolution

 of the FAO Actions without the need for protracted litigation.

                                      RELIEF REQUESTED

        11.     The Trustee, through her professionals, is in the process of (a) investigating FAO

 Actions, (b) preparing demand letters to recover amounts involved in the FAO Actions, and (c)

 preparing complaints on behalf of the Estate to recover amounts involved in the FAO Actions

 pursuant to, among others, §§ 547, 548, 549 and 550 of the Bankruptcy Code and/or to otherwise

 seek recovery under other applicable law.

        12.     By this Motion, the Trustee is seeking approval of a process whereby the Estate can

 prosecute, settle, or otherwise resolve FAO Actions. The Trustee requests approval of the

 following process and procedures to reduce the burden on the parties and Court, minimize cost

 and expense, and enhance her ability to collect amounts and maximize the recovery for the Estate.

                                   PROPOSED PROCEDURES

        13.     The Trustee respectfully requests that the Court adopt and implement the

 following procedures (the “FAO Action Procedures”), which shall apply to (a) FAO Demand

 Letters (as defined below) and (b) adversary proceedings involving the FAO Actions (the “FAO

 Adversary Proceedings” and each an “FAO Adversary Proceeding”) unless the Court orders

 otherwise for good cause shown and where circumstances warrant:

                                                   5
Case 19-34574-KRH    Doc 457    Filed 05/14/20 Entered 05/14/20 23:37:55                Desc Main
                               Document     Page 6 of 19




      1.    Demand Protocol:

            A.      Demand Letter: The Trustee will send a demand letter (the “FAO
                    Demand Letter”) to each potential defendant (“FAO Defendant”).

            B.      Consent to Mediation: Within 14 days of the date of the FAO Demand
                    Letter, the FAO Defendant may elect to proceed to the Mediation Process
                    provided for in Section 3 herein (the “Pre-Complaint Mediation
                    Election”) by written request to Paula S. Beran at pberan@tb-lawfirm.com
                    . If the FAO Defendant makes a Pre-Complaint Mediation Election, the
                    Trustee will not file a complaint against said defendant until after the filing
                    of the Mediator’s Report (as hereafter defined)(unless otherwise resolved).
                    Absent the timely Pre-Complaint Mediation Election and/or a consummated
                    settlement within 30 days of the date of the FAO Demand Letter, unless
                    otherwise agreed, the Trustee will proceed to file a complaint against the
                    FAO Defendant.

      2.    The Litigation Protocol:

            A.      Case-Specific Summons. The summons issued for each FAO Adversary
                    Proceeding will vary from the Court’s standard form and will be an
                    “Answer Only” summons. The summons will inform the defendant that
                    he/she/it has thirty days from the date of service of the summons (rather
                    than the date of issuance) to respond to the complaint. The summons will
                    not set a pretrial conference date; any pretrial or other scheduling
                    conference will be set only after the completion of the mediation procedures
                    described below unless otherwise ordered by the Court.

            B.      Extension of Time by Which Trustee must Serve the Summons. The time
                    period under Bankruptcy Rule 7004(e), by which the Trustee must serve the
                    summonses and complaints in the FAO Adversary Proceedings on
                    defendants in the United States shall be extended by thirty (30) days,
                    without prejudice to the Trustee to seek further extensions of time for cause
                    shown.

            C.      Stipulation to Extend Time for Defendants to Respond to the Complaint.
                    Without further order of the Court, the parties may stipulate to one extension
                    of the time of no more than sixty (60) days within which a defendant must
                    respond to a complaint. The stipulation must be in writing to be binding on
                    the Trustee but can be documented via email. Any further or longer
                    extensions of time will require Court approval.

            D.      Stay of Requirement to Conduct Scheduling Conference. Federal Rule of
                    Civil Procedure 26(f), made applicable to the FAO Adversary Proceedings
                    pursuant to Bankruptcy Rule 7026 (mandatory meeting before scheduling
                    conference/discovery plan), shall be stayed with respect to the FAO

                                              6
Case 19-34574-KRH    Doc 457    Filed 05/14/20 Entered 05/14/20 23:37:55              Desc Main
                               Document     Page 7 of 19




                    Adversary Proceedings during the Settlement Period (as hereafter defined).
                    Upon the filing of the Mediator’s Report (as described below) with respect
                    to each FAO Adversary Proceeding that is not resolved through the
                    Mediation Process (as described below) or otherwise and before the pretrial
                    conference hereafter described, the parties shall conduct a Rule 26(f)
                    conference, discussing discovery issues, estimated length of trial, and
                    available trial dates.

            E.      Stay of Discovery and Settlement Period. The one hundred and twenty (120)
                    day period commencing with the filing of the Complaint (the “Settlement
                    Period”) shall be used by the Trustee to pursue settlement of the claims and
                    commence mediation (if required as set forth below). Unless otherwise
                    ordered by the Court, the parties’ obligations to conduct formal discovery
                    in each FAO Adversary Proceeding shall be stayed during the Settlement
                    Period, provided that the stay of discovery shall in no way preclude the
                    parties from informally exchanging documents and information in an
                    attempt to resolve an FAO Adversary Proceeding.

            F.      Initial Disclosures. Initial disclosures shall be made as indicated in the
                    Pretrial Scheduling Conference or as otherwise provided in order of the
                    Court.

            G.      Pretrial Scheduling Conferences/Motion Hearing Dates. The Court will
                    schedule dates in the Bankruptcy Case, on which dates any post-mediation
                    pretrial scheduling conferences in the FAO Adversary Proceedings will take
                    place. Any pretrial motions filed by the parties in the FAO Adversary
                    Proceedings must be set for hearing after the filing of the Mediator’s Report
                    or unless otherwise ordered by the Court.

            H.      Motions affecting all FAO Adversary Proceedings. Any motions filed by
                    the Trustee that affect all of the FAO Adversary Proceedings may and
                    should be filed in the Bankruptcy Case, and not in each separately docketed
                    FAO Adversary Proceeding, provided, however, that each defendant shall
                    receive notice of the filing of the same.

            I.      Notice of these Special Procedures. A copy of the FAO Action Procedures
                    will be served on each defendant with the FAO Demand Letter and/or
                    summons and complaint in each FAO Adversary Proceeding.

      3.    The Mediation Protocol:

            A.      Mediation Process. Mediation will be required in all FAO Adversary
                    Proceedings seeking recovery in excess of $25,000. In FAO Actions
                    seeking recovery of less than $25,000, the parties may jointly agree to
                    participate in the mediation process outlined below, but if mediation is not
                    agreed to, the parties shall (a) conduct a Rule 26(f) conference and submit

                                              7
Case 19-34574-KRH            Doc 457     Filed 05/14/20 Entered 05/14/20 23:37:55                     Desc Main
                                        Document     Page 8 of 19




                           an agreed discovery scheduling order or proposed scheduling orders (which
                           shall be substantively similar to pretrial orders used by this Court in a
                           majority of its other adversary proceedings) to the Court promptly at the
                           conclusion of the Settlement Period, and the Trustee shall set the FAO
                           Adversary Proceeding down for a Pretrial Scheduling Conference or (b)
                           proceed as required by the applicable rules of the Court in which the action
                           was commenced if said action was not commenced in this Court.

                  B.       Within sixty (60) days after (i) the FAO Defendant has filed a response to
                           the complaint or (ii) the Pre-Complaint Mediation Election, the parties must
                           have commenced the mediation process by (a) either (i) having selected a
                           mutually agreeable mediator from the Court approved list of mediators
                           attached to the Court-ordered procedures as Exhibit A4; or (ii) the FAO
                           Defendant having obtained on order from this Court authorizing the
                           utilization of a bankruptcy judge from the Eastern District of Virginia
                           willing and able to serve as a mediator (the “Judicial Mediator”); (b)
                           having executed a mediation agreement, and (c) having scheduled a date for
                           the mediation. If any FAO Defendant does not timely select a mediator, then
                           the Trustee shall promptly (1) assign a mediator to the FAO Adversary
                           Proceeding and (2) so notify the defendant. Each mediator selected by this
                           process shall hereafter be referred to as the “Mediator.”

                  C.       At least ten (10) days prior to the scheduled mediation, the parties shall
                           exchange position statements and submit the statements to the Mediator,
                           unless otherwise agreed by the parties and/or the Mediator. Unless agreed
                           in writing by both parties and/or the Mediator, the position statements shall
                           not exceed five (5) pages double-spaced (exclusive of exhibits and
                           schedules). The Mediator may also require the parties to provide to the
                           Mediator any relevant papers, exhibits, and a settlement proposal.

                  D.       Unless otherwise agreed to by the Trustee or Judicial Mediator, the
                           Mediation shall take place in Richmond, Virginia. The Mediator’s fees shall
                           be split equally by the parties, and payment arrangements satisfactory to the
                           Mediator must be completed prior to the commencement of the mediation.

                  E.       The Mediator will preside over the mediation with full authority to
                           determine the nature and order of the parties’ presentations. The Mediator
                           may implement additional procedures which are reasonable and practical
                           under the circumstances.

                  F.       The parties will participate in the mediation, as scheduled, and presided over
                           by the Mediator, in good faith and with a view toward reaching a consensual
                           resolution. At least one counsel for each party and a representative of each

 4
  The Trustee will submit a list of proposed mediators and each mediator’s proposed compensation structure for the
 Court’s review no later than two (2) business days prior to the hearing on this Motion.

                                                        8
Case 19-34574-KRH    Doc 457    Filed 05/14/20 Entered 05/14/20 23:37:55               Desc Main
                               Document     Page 9 of 19




                    party having full settlement authority shall attend the mediation in person;
                    provided, however, that a Mediator, in his or her discretion, may allow a
                    party representative to appear telephonically.

            G.      The length of time necessary to effectively complete the mediation will be
                    within the Mediator’s discretion. The Mediator may also adjourn a
                    mediation that has been commenced if the Mediator determines that an
                    adjournment is in the best interests of the parties.

            H.      All proceedings and writings incident to the mediation will be considered
                    privileged and confidential and shall not be reported or admitted in evidence
                    for any reason whatsoever. Nothing stated or exchanged during a mediation
                    shall operate as an admission of liability, wrongdoing, or responsibility.

            I.      Unless otherwise extended by order of this Court, the mediation must be
                    concluded no later than 120 days after the (1) date on which the defendant
                    has filed his/her/its response to the complaint or (2) the date of the Pre-
                    Complaint Mediation Election.

            J.      If a party fails to (a) execute a mediation agreement, (b) submit the required
                    submissions as provided in these Mediation Procedures or as may be agreed
                    to by the Mediator or ordered by the Court, and/or (c) attend the mediation
                    as required, then the non-defaulting party may file a motion for default
                    judgment or a motion to dismiss the FAO Adversary Proceeding.

            K.      Within ten (10) days after the conclusion of the mediation, the Mediator will
                    file a report, drafted with the caption of the FAO Adversary Proceeding,
                    which need only state (a) the date that the mediation took place, (b) the
                    names of the parties and counsel that appeared at the mediation, and (c)
                    whether or not the applicable FAO Adversary Proceeding settled (the
                    “Mediator’s Report”).

            L.      If an FAO Adversary Proceeding or matter subject to FAO Demand Letter
                    has not settled as indicated in the Mediator’s Report, then the Trustee must,
                    as appropriate, file with the Court, and serve on the defendant, (1) a notice
                    of Pretrial Scheduling Conference to take place at a hearing with a minimum
                    of fourteen (14) days’ notice or (2) a complaint initiating an FAO Adversary
                    Proceeding which FAO Adversary Proceeding shall not be subject to the
                    Mediation requirements provided herein.

      4.    Settlement

            A.      The Trustee shall have the authority to settle any FAO Action in an amount
                    less than or equal to $25,000.00 upon terms and conditions the Trustee
                    determines to be in the best interests of the Estate, without the need for any
                    further notice, hearing or order of this Court.

                                              9
Case 19-34574-KRH      Doc 457 Filed 05/14/20 Entered 05/14/20 23:37:55                  Desc Main
                              Document    Page 10 of 19




            B.       For all FAO Actions in an amount greater than $25,000.00 (any such, a
                     “Large FAO Action”), the Trustee shall have the authority to settle,
                     without the need for further notice, hearing or order of this Court, if the
                     settlement amount is at least 70 percent of the claim.

            C.       To the extent the Trustee desires to settle a Large FAO Action under terms
                     less favorable than the provisions of paragraph 4(B) (a “Proposed FAO
                     Settlement”), the Trustee will serve a notice of the Proposed FAO
                     Settlement (the “Settlement Notice”) by first class mail and/or electronic
                     delivery on the Office of the United States Trustee and any other party who
                     makes a written request to Paula S. Beran, Esquire at Tavenner & Beran,
                     PLC, 20 North Eighth Street, Second Floor, Richmond, Virginia 23219
                     (collectively, the “Interested Parties” and each an “Interested Party”).

            D.       The Settlement Notice will include the following information regarding the
                     Proposed FAO Settlement:

                  i. The amount of the FAO Action and/or FAO Demand Letter;

                 ii. The name of the FAO Action defendant involved in the Large FAO Action;

                 iii. The terms of the Proposed FAO Settlement; and

                 iv. Any asserted defenses raised in the Large FAO Action.

            E.       Instructions consistent with the procedures set forth below regarding
                     potential objections to the Proposed FAO Settlement.

            F.       Interested Parties will have fifteen (15) days (the “Notice Period”) to object
                     to the Proposed FAO Settlement pursuant to the objection procedures
                     herein. If no objections are properly filed prior to the expiration of the
                     Notice Period, the Trustee will be authorized, without further notice and
                     without further Court approval, to consummate the Proposed FAO
                     Settlement.

            G.       In addition, the Trustee may consummate a Proposed FAO Settlement prior
                     to expiration of the applicable Notice Period if the Trustee obtains each
                     Interested Party’s written consent to the Proposed FAO Settlement. The
                     matter will thereafter be settled as agreed by the parties.

            H.       Any objection(s) to a Proposed FAO Settlement must (a) be in writing, (b)
                     state with specificity the ground for objection, (c) be served on the
                     Interested Parties and counsel to the Trustee so as to be received prior to the
                     expiration of the Notice Period, and (d) be filed with the Court prior to the
                     expiration of the Notice Period. If an objection to a Proposed FAO
                     Settlement is properly filed and served, then the Proposed FAO Settlement

                                               10
Case 19-34574-KRH             Doc 457 Filed 05/14/20 Entered 05/14/20 23:37:55                            Desc Main
                                     Document    Page 11 of 19




                            may not proceed absent (a) withdrawal of the objection or (b) entry of an
                            Order of the Court specifically approving the Proposed FAO Settlement.
                            The objecting party and the Trustee shall attempt to resolve the objection
                            on a consensual basis. If the parties are unable to reach a resolution of the
                            objection, the Court will consider the Proposed FAO Settlement at a hearing
                            as permitted by the Court. Within ten days prior to any such hearing, the
                            objecting party or the Trustee, by counsel, shall notify the Court, the
                            Interested Parties and, as applicable, counsel for the Trustee of its intent to
                            ask the Court to resolve the objection at such hearing.

                   I.       All settlements shall be documented pursuant to an agreement substantially
                            in the same form as Exhibit B5 attached hereto.

                   J.       On or before the fifteenth day of July, October, January, and April, the
                            Trustee shall file a report with the Court and serve on the Interested Parties,
                            describing the final disposition of all FAO Actions settled in the previous
                            calendar quarter, beginning in October 2020.

                                                 Legal Authority

          14.      The statutory predicates for the litigation/mediation relief sought herein are

 Bankruptcy Code §§ 105 and 704 and Bankruptcy Rules of Procedure 7016 and 9019, and Local

 Rule 9019-1. Section 105(a) states that a bankruptcy court “may issue any order, process, or

 judgment that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].”

 11 U.S.C. § 105(a). Federal Rule of Civil Procedure 16, applicable to adversary proceedings

 through Federal Rule of Bankruptcy Procedure 7016, gives the court discretion to manage the

 course of actions in various ways to facilitate the “just, speedy, and inexpensive disposition of the

 action.” Similar relief was granted by this Court in Order Approving Procedures and Permitting

 Trustee to Prosecute and Compromise NFA Avoidance Actions ECF No. 385, as well as in several

 other cases pending in this district, including but not limited to Order Granting Liquidating

 Trustee's Motion for an Order Establishing Avoidance Action Procedures, In re Morris Schneider



 5
   A copy of said form of settlement agreement will be filed with the Court on or before two (2) business days prior to
 the hearing on this Motion.

                                                          11
Case 19-34574-KRH         Doc 457 Filed 05/14/20 Entered 05/14/20 23:37:55                 Desc Main
                                 Document    Page 12 of 19




 Wittstadt Va., PLLC, Case No. 15-33370 (Bankr. E.D. Va. Feb. 13, 2017), ECF No. 1318; Order

 Approving Procedures and Permitting Trustee to Prosecute and Compromise Avoidance Actions;

 In re James A. Moncure, Case No. 14-31546-KLP (Bankr. E.D. Va. Mar. 25, 2016), ECF No. 382;

 Order Approving Procedures and Permitting Trustee to Prosecute and Compromise Avoidance

 Claims, In re RoomStore, Case No. 11-37790-KLP (Bankr. E.D. Va. Nov. 27, 2013), ECF No.

 1755; Order Establishing Procedures for Avoidance Action Adversary Proceedings, In re

 LandAmerica Fin. Group, Inc., Case No. 08-35994 (Bankr. E.D. Va. Jan. 20, 2011), ECF No.

 4213; and Order Establishing Procedures for Avoidance Action Adversary Proceedings, In re

 Circuit City Stores, Inc., Case No. 08-35653 (Bankr. E.D. Va. Nov. 4, 2010), ECF No. 8898. In

 addition, the procedures proposed herein are consistent with Local Rule 9019-1.

        15.     The Trustee respectfully requests that the Court adopt and implement the FAO

 Action Procedures, which shall apply to FAO Adversary Proceedings and matters involving a Pre-

 Complaint Mediation Election unless the Court orders otherwise.

        16.     Given the volume of anticipated FAO Adversary Proceedings, the Trustee believes

 a general order governing pretrial conferences, discovery, and motions practice is prudent. Absent

 such an order, the Court’s docket will be unnecessarily burdened with pretrial conferences and

 additional time will be required to review and approve individual case scheduling orders. Further,

 the relief requested herein will aid the Trustee’s efforts to reduce expenses and maximize value

 for the benefit of creditors and other parties in interest by reducing the paperwork requirements

 and the number of hearings, as well as prompting resolution without the time and expense of formal

 discovery and litigation to trial through a mediation program. The procedures will also reduce the

 burden on the Clerk’s office and the Court's docket while protecting the interests of all defendants.



                                                  12
Case 19-34574-KRH        Doc 457 Filed 05/14/20 Entered 05/14/20 23:37:55                 Desc Main
                                Document    Page 13 of 19




        17.     The settlement procedures described herein satisfy due process requirements.

 Settlements may be approved without an actual hearing if no party in interest timely requests an

 actual hearing. 11 U.S.C. § 102(1)(B)(i). Due process is satisfied if parties are given “an

 opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.

 306, 314 (1950) (citations omitted). The Trustee is providing notice simultaneously with the filing

 of this Motion upon all known, potential defendants in the FAO Actions.

        18.     Bankruptcy Rule 9019(b) provides as follows:

        (b) Authority to Compromise of Settle Controversies Within Classes. After a
        hearing on such notice as the court may direct, the court may fix a class or classes
        of controversies and authorize the trustee to compromise or settle controversies
        within such class or classes without further hearing or notice.

        19.     The purpose of this rule is to provide a simplified procedure when numerous

 settlements are involved. In such a situation, “forcing the trustee to file a new motion each time a

 settlement is reached would be onerous, expensive, and burdensome.” 10 Collier on Bankruptcy ¶

 9019.03, at 9019-5 (16th Ed.). Similar relief was granted as follows: Order Approving Procedures

 and Permitting Trustee to Prosecute and Compromise NFA Avoidance Actions ECF No. 385;

 Order Granting Liquidating Trustee's Motion for an Order Establishing Avoidance Action

 Procedures, In re Morris Schneider Wittstadt Va., PLLC, Case No. 15-33370 (Bankr. E.D. Va.

 Feb. 13, 2017), ECF No. 1318; Order Approving Procedures and Permitting Trustee to Prosecute

 and Compromise Avoidance Actions; In re James A. Moncure, Case No. 14-31546-KLP (Bankr.

 E.D. Va. Mar. 25, 2016), ECF No. 382; Order Approving Procedures and Permitting Trustee to

 Prosecute and Compromise Avoidance Claims, In re RoomStore, Case No. 11-37790-KLP (Bankr.

 E.D. Va. Nov. 27, 2013), ECF No. 1755; Order Establishing Procedures for Avoidance Action

 Adversary Proceedings, In re LandAmerica Fin. Group, Inc., Case No. 08-35994 (Bankr. E.D. Va.


                                                 13
Case 19-34574-KRH            Doc 457 Filed 05/14/20 Entered 05/14/20 23:37:55                          Desc Main
                                    Document    Page 14 of 19




 Jan. 20, 2011), ECF No. 4213; and Order Establishing Procedures for Avoidance Action

 Adversary Proceedings, In re Circuit City Stores, Inc., Case No. 08-35653 (Bankr. E.D. Va. Nov.

 4, 2010), ECF No. 8898; Order Granting Motion to Approve, In re Va. Pac. Forrest Corp., Case

 No. 03-32842 (Bankr. E.D. Va. Oct. 29, 2004), ECF No. 70 (Tice, J.); and Order Granting Motion

 for Trustee to Establish Procedures for Prosecution and Resolution of Preference Claims, In re

 Open Plan Sys., Case No 02-64657 (Bankr. E.D. Va. July 15, 2003), ECF No. 197 (Tice, J.). The

 recommended procedures will not be set in stone in that individual deviations from the procedures

 will be permitted for good cause shown and where circumstances warrant.

                                                    NOTICE

         20.      Notice of this Motion has been provided by U.S. Mail, postage prepaid, email, or

 by ECF notice to (a) the Office of the United States Trustee; (b) Persons6 who the Trustee is

 currently investigating to determine if said Person benefited from a transfer involving a FAO

 Action whose address the Trustee has been able to locate in the Debtor’s books and records; (c)

 the Core Parties and 2002 List as defined in the Order Establishing Certain Notice, Case

 Management, and Administrative Procedures, ECF No. 38; and (d) all parties that properly filed a

 request for notice of papers in this case pursuant to Bankruptcy Rule 2002. The Trustee submits

 that no other or further notice need be given.

         21.      The Trustee believes that service of this Motion and application of the procedures

 described herein will provide all interested parties with due process by providing (a) ample notice,




 6
   Receipt of said notice does not mean said Person has been identified as a defendant; rather, the Trustee is
 investigating facts related to transactions that may have included said Person, and she will, after the completion
 of said investigation, make demand where appropriate.


                                                        14
Case 19-34574-KRH        Doc 457 Filed 05/14/20 Entered 05/14/20 23:37:55                 Desc Main
                                Document    Page 15 of 19




 (b) an opportunity to receive notice of all Proposed FAO Settlements, and (c) an opportunity to

 present objections and request a hearing.

                                       NO PRIOR RELIEF

        22.     No prior request for the relief sought herein has been made to this Court or any

 other court.

        WHEREFORE, the Trustee respectfully requests the Court enter an Order substantially

 in the form attached hereto as Exhibit C: (i) authorizing the Trustee, on behalf of the Estate, to

 pursue FAO Actions in accordance with procedures outlined herein, (ii) authorizing the Trustee,

 on behalf of the Estate, to resolve the FAO Actions in accordance with the procedures outline

 herein, and (iii) granting such other and further relief as the Court may deem proper.

                                        Respectfully submitted,

                                        LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: May 14, 2020                   By: /s/ Paula S. Beran
  Richmond, Virginia                    Paula S. Beran, Esquire (VSB No. 34679)
                                        PBeran@TB-LawFirm.com
                                        David N. Tabakin, Esquire (VSB No. 82709)
                                        DTabakin@TB-LawFirm.com
                                        Tavenner & Beran, PLC
                                        20 North 8th Street
                                        Richmond, Virginia 23219
                                        Telephone: (804) 783-8300
                                        Telecopier: (804) 783-0178

                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                 15
Case 19-34574-KRH         Doc 457 Filed 05/14/20 Entered 05/14/20 23:37:55                  Desc Main
                                 Document    Page 16 of 19




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 14th day of May, 2020, a true and correct copy of the foregoing
 Trustee’s Motion for an Order Establishing Procedures Regarding the Prosecution of Avoidance
 Actions Involving Former Attorneys and Certain Others and Memorandum in Support Thereof
 was served, via electronic delivery and/or first class mail, postage prepaid to: (a) the Office of the
 United States Trustee; (b) the Core Parties and 2002 List as defined in the Order Establishing
 Certain Notice, Case Management, and Administrative Procedures, ECF No. 38; and (c) all parties
 that properly filed a request for notice of papers in this case pursuant to Bankruptcy Rule 2002.

                                                /s/ Paula S. Beran
                                                Paula S. Beran, Esquire (Va. Bar No. 34679)




                                                  16
  Case 19-34574-KRH                Doc 457 Filed 05/14/20 Entered 05/14/20 23:37:55                        Desc Main
                                          Document    Page 17 of 19



                                                                                                            Exhibit C

                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                             Richmond Division

    In re:                                                                  Case No.
                                        1
                LeClairRyan PLLC,                                           19-34574-KRH

                Debtor                                                      Chapter
                                                                            7


                      ORDER APPROVING PROCEDURES AND PERMITTING
                    TRUSTEE TO PROSECUTE AND COMPROMISE FAO ACTIONS

               This matter coming before the Court on the Trustee’s Motion for an Order Establishing

    Procedures Regarding the Prosecution of Avoidance Actions Involving Former Attorneys and

    Certain Others and Memorandum in Support Thereof (the “Motion”)2 filed by Lynn L. Tavenner,

    trustee, not individually but solely in her capacity as the chapter 7 trustee (in such capacity, the

    “Chapter 7 Trustee”) of the bankruptcy estate (the “Estate”) of LeClairRyan PLLC, the above-

    captioned debtor; the Court having reviewed the Motion and having heard the statements of

    counsel in support of the relief requested in the Motion at a hearing before the Court (the

    “Hearing”); the Court finding that (a) the Court has jurisdiction over this matter pursuant to 28

    U.S.C. §§ 157 and 1334; (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (c) venue

    is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and (d) notice of the Motion


    1
      The principal address of the Debtor as of the Petition Date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.

    2
        Capitalized terms not otherwise defined herein have the meanings given to them in the Motion.

Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH           Doc 457 Filed 05/14/20 Entered 05/14/20 23:37:55                Desc Main
                                   Document    Page 18 of 19




 (and service of the proposed order) was sufficient under the circumstances; and the Court having

 determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

 cause for the relief herein granted;

         IT IS HEREBY ORDERED THAT:

         1.        The Motion is GRANTED.

         2.        The Trustee is authorized to pursue and settle the FAO Actions as set forth in the

 Motion.

         3.        The FAO Action Procedures are hereby approved and incorporated herein.

         4.        No term of the Motion or this Order shall prohibit the Trustee from seeking specific

 Court approval that the procedures shall not apply to any individual defendant.

         5.        No term of the Motion or this Order shall prohibit the Trustee from seeking specific

 Court approval, pursuant to Bankruptcy Rule 9019, of the settlement of any FAO Action.

         5.        Upon entry, the Clerk shall serve a copy (by electronic delivery) of this Order on

 Paula S. Beran.

  ENTERED:
                                                        UNITED STATES BANKRUPTCY JUDGE

 I ask for this:

 /s/
 Paula S. Beran, Esquire (VSB No. 34679)
 PBeran@TB-LawFirm.com
 David N. Tabakin, Esquire (VSB No. 82709)
 DTabakin@TB-LawFirm.com
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Facsimile: (804) 783-0178

         Counsel for Lynn L. Tavenner, Chapter 7 Trustee

                                                    2
Case 19-34574-KRH        Doc 457 Filed 05/14/20 Entered 05/14/20 23:37:55            Desc Main
                                Document    Page 19 of 19




                                      CERTIFICATION

         I hereby certify that, pursuant to Local Rule 9022-1, the foregoing proposed Order has
 either been endorsed by and/or served upon all necessary parties.



                                                   Counsel


 Service List for Entered Order

 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219




                                               3
